Citation Nr: 0639190	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran served in the Republic of Vietnam.

3.  The competent medical evidence consists of opinions that 
the veteran has type 2 diabetes.


CONCLUSION OF LAW

Diabetes mellitus type 2 is presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's DD Form 214 indicated that the veteran's active 
duty service included service in the Republic of Vietnam. 

In a discharge summary from Tri-County Memorial Hospital, 
dated in July 1975, Dr. M.S. stated that in the week prior 
the veteran was seen in the office after having lost 60 
pounds.  Urine showed a 4+ sugar at that time and the veteran 
was admitted to the hospital for further evaluation.  The 
final diagnosis was diabetes mellitus requiring insulin 
because of marked weight loss.  

Treatment records from the Tomah VAMC, dated December in 1997 
to September 2003, reflected diagnoses of both type 1 and 
type 2 diabetes.  

Treatment records from the Madison VAMC, dated in September 
2003 to October 2004, reflected diagnoses of both type 1 and 
type 2 diabetes.

In a VA examination report, dated in July 2001, G.B., 
Physician's Assistant, Certified (PA-C), stated that the 
veteran had diabetes, insulin dependent since 1996.

In a VA examination report, dated in February 2002, Dr. R.P. 
explained that he had reviewed the veteran's medical history 
and concluded that he had type 1 diabetes.  Dr. R.P. cited 
the significant weight loss and insulin requirements 
immediately upon the original diagnosis as evidence in 
support of a type 1 diagnosis.  Dr. R.P. also stated that 
evidence in the claims file showing a previous 
hospitalization from failing to take insulin was indicative 
of type 1 diabetes.  Dr. R.P. also stated that the veteran 
was now on a relatively little amount of insulin and had a 
potentially undetectable T-peptide level.  Dr. R.P. stated 
that these factors were more consistent with type 1 rather 
than type 2 diabetes.  

In a letter from Dr. C.B., dated in April 2005, Dr. C.B. 
cited studies showing a positive association between Agent 
Orange and diabetes.  Dr. C.B. cited several factors, 
including the veteran's age at the time of diagnosis and the 
limitations of the C-peptide tests, as evidence that either a 
type 1 or type 2 diagnosis could not be scientifically 
accurate.  Dr. C.B. stated that the literature between 
diabetes and Agent Orange exposure did not specify the type 
and that it would not be fair to limit rating decisions to 
one type or another.  Dr. C.B. concluded that the veteran's 
diabetes type could not be clearly defined and that it was as 
likely as not that he had type 1 as it is that he had type 2.

A transcript of the veteran's informal hearing before a DRO, 
dated in April 2006, reflected that he explained the various 
diagnoses he had received over the years.  The veteran stated 
that many of his physicians had told him that he had type 2 
diabetes.  The veteran also reported that diabetes was 90-95 
percent hereditary and that his family had a history type 2 
diabetes.   

In a VA examination report, dated in July 2005, Dr. R.B. 
stated that the veteran's insulin requirements and the 
results of a C-peptide test done in 2002 were suggestive of 
type 1 diabetes.  Dr. R.B. stated, however, that he did not 
have records from the initial presentation available to 
review.  Dr. R.B. stated that the previous low C-peptide 
value was not definitive because if glucose were low or 
normal, a low C-peptide value could be consistent with type 2 
diabetes or normal glucose metabolism.

In an addendum to the July 2005 VA examination report, Dr. 
R.B. stated that testing showed undetectable C-peptide with 
elevated glucose, which was consistent with diabetes mellitus 
type 1.  Dr. R.B. concluded that the veteran's diabetes was 
most likely type 1.    

In an assessment from Dr. R.B., VAMC Madison, Wisconsin, 
Endocrinology, dated in November 2005, Dr. R.B. stated that 
he could not definitively diagnose type 1 or type 2 diabetes 
because he did not have access to records from the early 
course of the disease.  Dr. R.B. stated that the type of 
diabetes had little impact on its potential relationship to 
Agent Orange exposure.  If the veteran was exposed, Dr. R.B. 
stated, he should be deemed diabetic due to his exposure.

In a consultation from Dr. M.E., dated in February 2006, Dr. 
M.E. stated that the terminology of diabetes as either type 1 
or 2 as used in the literature for Agent Orange was not 
currently the same technology used by doctors.  On 
examination, Dr. M.E. provided his assessment as 
"complicated and uncontrolled adult onset diabetes mellitus, 
insulin dependent."  Dr. M.E. stated that the veteran should 
be given the benefit of the doubt regarding the diabetes 
determination.  

In a letter dated in March 2006, Dr. B.G., of the Luther 
Midelfort Clinic, stated that the C-peptide test conducted in 
July 2005 could not be used to definitively diagnose type 1 
or type 2 diabetes because it was done 30 years after the 
initial diagnosis and after the veteran had been on insulin 
therapy for 30 years.  Dr. B.G. stated that he had reviewed 
Dr. C.B.'s medical evaluation, information from VA, and 
progress notes from the Madison and Tomah VA Medical Centers.  
Based on this material, Dr. B.G. stated that the veteran had 
adult onset diabetes, insulin dependent, which was a 
condition presumptively caused by alleged exposure to Agent 
Orange.

In a clinic note, dated in April 2006, Dr. D.S., an 
endocrinologist, stated that after much testing, including 
urine microalbumin, non-fasting glucose, creatinine, AST, 
TSH, hemoglobin, insulin, and C-peptide, it was not clear 
whether the veteran had type 1 or type 2 diabetes.  Dr. D.S. 
stated that the veteran's lack of GAD antibodies with a lack 
of insulin production and presentation with ketoacidosis 
early in the course of his disease would favor some sort of 
pancreatic damage, which could be due to exposure to a 
chemical such as Agent Orange.  Dr. D.S. stated, however, 
that he was not sure Agent Orange could be directly toxic to 
the pancreas.  

Dr. D.S. stated that there was no good evidence to state with 
any certainly whether Agent Orange could cause one form of 
diabetes or another.  Dr. D.S. stated that based on the 
testing, the veteran may not have either type 1 or type 2 
diabetes, but that it was more likely he had some form of 
chemically-induced damage to his pancreas.  Dr. D.S. 
concluded that the veteran should be given the benefit of the 
doubt in favor of service connection.  

In a VA medical opinion, dated in May 2006, Dr. P.M. stated 
that he reviewed the claims file and concluded that the 
clinical history of the veteran's diabetes was "much more 
likely than not" consistent with a diagnosis of type 1 
diabetes.  The clinical history, Dr. P.M. stated, was not at 
least as likely consistent with a diagnosis of type 2 
diabetes.  Dr. P.M. explained that the veteran presented with 
diabetes at the age of 27 with dehydration and unintended 
weight loss in excess of 40 pounds.  At that time, the 
veteran required insulin and has required insulin ever since.  
Also, Dr. P.M. said that in July 2005, laboratory testing 
showed that the veteran had no detectable C-peptide.

In a progress note from the Madison VAMC diabetes clinic, 
dated in July 2006, Dr. R.B. explained that he was unable to 
definitively diagnose the veteran's diabetes as type 1 or 2.  
Dr. R.B. stated, however, that if the veteran was found to 
have been exposed to Agent Orange, he should be deemed 
diabetic due to such exposure.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

Service connection for type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes) may be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.307, 3.309 
(2006).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, type 2 
diabetes shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2006).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2006).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.307(a)(6)(iii) (2006).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.    

When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

In determining whether service connection is warranted for 
diabetes, the Board first notes that the veteran's records 
show that he served in the Republic of Vietnam during the 
statutory presumption period for herbicide exposure.  The 
veteran, therefore, is presumed to have been exposed to an 
"herbicide agent," as that term is defined in the 
regulations.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  The 
decisive issue, then, is whether the veteran's diabetes can 
be characterized as "type 2," thus giving the veteran the 
presumption of service connection based on his herbicide 
exposure.  38 C.F.R. § 3.309 (2006).

The Board has reviewed the substantial amount of medical 
evidence obtained in support of the claim and finds that 
because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt must be resolved 
in the veteran's favor and service connection must be 
granted.  Regarding the medical evidence of record, the Board 
declines to give the VAMC treatment records much weight, 
particularly to the extent that they reflect diagnoses for 
type 2 diabetes.  These diagnoses were based on the medical 
history as reported by the veteran and without the benefit of 
the claims file or records of treatment surrounding the 
initial onset of the disease.  The medical opinions, however, 
are highly probative and it is upon these that the Board's 
decision is based. 

The evidence against the veteran's claim include the VA 
medical opinions from Dr. R.P. and Dr. P.M.  Although these 
opinions are highly probative in that they appear to be based 
on reviews of diagnostic testing and reviews of the claims 
file, the record consists of a substantial amount of both 
contrary and uncertain medical evidence, which raises 
reasonable doubts as to the validity of the type 1 diagnosis 
reflected in the opinions.      

As equally persuasive as the two aforementioned VA medical 
opinions are the opinions from Dr. C.B., Dr. M.E., and Dr. 
B.G.  All three of these doctors concluded either that the 
veteran had type 2 diabetes (or adult-onset diabetes), or 
that it was at least as likely as not that he did.  Like the 
opinions from Dr. R.P. and Dr. P.M., these opinions were also 
based on diagnostic tests and reviews of the veteran's 
medical history.

Additionally, the medical evidence consists of opinions that 
are inconclusive, but supportive of granting service 
connection nonetheless.  For example, in the VA medical 
opinion from Dr. R.B., he first concluded that the veteran 
had type 1 diabetes, but later stated that he was unsure.  
Dr. R.B. later stated that he felt service connection should 
be granted regardless of the type of diabetes.  This view was 
also reflected in the opinion of Dr. D.S.  

In light of the uncertainty among the medical professionals, 
and the fact that the record consists of several favorable 
opinions from doctors who specialize in this type of disease, 
the Board finds that the benefit-of-the-doubt must be 
resolved in the veteran's favor.  For these reasons, service 
connection on a presumptive basis is warranted.  



ORDER

Entitlement to service connection for type 2 diabetes 
mellitus due to herbicide exposure is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


